DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on June 23, 2021, claims benefit to a U.S. provisional application, filed on July 8, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akhter et al. (US 2015/0281028 A1) in view of Vadlamudi (US 2018/0288632 A1).
1. An electronic device (Akhter, FIG. 5), comprising: 
an interface circuit configured to communicate with one or more second electronic devices in a wireless network (Akhter, FIG. 5, Id.); 
a processor (Akhter, FIG. 5, Id.); and 
memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the computer to perform (Akhter, FIG. 5, Id.) operations comprising: 
providing, from the interface circuit, a troubleshooting request, where the troubleshooting request instructs at least a second electronic device in the one or more second electronic devices to capture communication data associated with subsequent communication by the electronic device (Akhter, paras. [0039], [0040], “In act 82, the source receives an instruction to initiate collection of statistics, such as latency. The performance statistics collection process may be performed periodically (e.g., every 1, 5, or 10 minutes) or in response to a request. For example, the media trace server may receive a request to troubleshoot a media stream, such as the user traffic along the traffic flow path of FIG. 1. The media trace server satisfies the request by forwarding the media path table, including performance data of at least network device (e.g., intermediary device 16, 18, and/or destination device 20) for the given media stream…” emphasis added.); 
providing, from the interface circuit, one or more packets or frames (Vadlamudi, paras. [0016], [0017], “…Network nodes within environment 100 can forward traffic along a datapath based on metadata within the traffic. For example, traffic in the form of a packet can be received at switch 106 (or another suitable intermediary network node). For consistency, the industry term “packet” is used throughout this description, however, it is appreciated that the term “packet” as used herein can refer to any suitable protocol data unit (PDU). Such a packet can, for example, include payload data as well as metadata in the form of control data. Control data can, for example, provide data to assist the network node with reliably delivering payload data. For example, control data can include network addresses for source and destination nodes (e.g., mobile device 110), error detection codes, sequencing information, packet size of the packet, a time-to-live (TTL) value, etc. In contrast, payload data can include data carried on behalf of an application for use by source and destination nodes.”); and 
collecting the communication data associated with the subsequent communication (Akhter, paras. [0039], [0040], “…A requestor device (e.g., management device 12 of FIG. 1) sends the instruction, such as sending a request for statistics. The requestor device may be a management workstation, such as where a network administrator wishes to gather data for the network. The requestor device may be a customer workstation, such as a customer of a network provider sending the request in order to measure QoS for IP SLA. In another embodiment, the requestor device is a user device, such as a personal computer or cellular phone of an individual where the statistics of the traffic flow path are to be provided to the user. The request may originate with a customer who has experienced dropped packets or a lack of connectivity.” emphasis added. Id.)
Akhter et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Vadlamudi provides prior art disclosure and suggestions for the claimed invention, such as providing, from the interface circuit, one or more packets or frames (Vadlamudi, paras. [0016], [0017], “…Network nodes within environment 100 can forward traffic along a datapath based on metadata within the traffic. For example, traffic in the form of a packet can be received at switch 106 (or another suitable intermediary network node). For consistency, the industry term “packet” is used throughout this description, however, it is appreciated that the term “packet” as used herein can refer to any suitable protocol data unit (PDU). Such a packet can, for example, include payload data as well as metadata in the form of control data. Control data can, for example, provide data to assist the network node with reliably delivering payload data. For example, control data can include network addresses for source and destination nodes (e.g., mobile device 110), error detection codes, sequencing information, packet size of the packet, a time-to-live (TTL) value, etc. In contrast, payload data can include data carried on behalf of an application for use by source and destination nodes.” Id.) The prior art disclosure and suggestions of Vadlamudi are for reasons of providing a user with a simple way to enable troubleshooting of issues relating to usage of a mobile device in a network environment (Vadlamudi, para. [0010], “…Some implementations of the present disclosure may provide a user with a simple, easy way to enable troubleshooting of issues relating to usage of the mobile device in a network environment, whether the issues arise from the wireless network, the network service, the mobile device, etc…”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing a user with a simple way to enable troubleshooting of issues relating to usage of a mobile device in a network environment.
2. The electronic device of claim 1, wherein the communication data comprises information about the one or more packets or frames provided by the interface circuit and analytics statistics associated with the communication by the electronic device (Akhter, paras. [0039], [0040], Id.)
3. The electronic device of claim 1, wherein the operations comprise providing, from the interface circuit and addressed to at least the second electronic device, information that specifies the collected communication data (Akhter, paras. [0039], [0040], Id.)
4. The electronic device of claim 1, wherein the operations comprise receiving user- interface activity information that indicates a user selection of a troubleshooting icon (Vadlamudi, para. [0026], “As used herein, the term “troubleshooting period” can, for example, refer to a period in which user 116 attempts to troubleshoot an issue. For example, such a troubleshooting period can begin when user 116 initiates a troubleshooting operation on mobile device 110. In some implementations, user 116 can initiate such an operation by clicking an on-screen button or hardware button on mobile device 110…”); and 
wherein the troubleshooting request is provided in response to the user selection (Vadlamudi, para. [0026], Id.)
5. The electronic device of claim 1, wherein the troubleshooting request is included in a vendor specific public action frame (Vadlamudi, para. [0029], “Method 122 includes recording (at block 128) using the mobile device during the troubleshooting period, device information for the mobile device. The term “device information” can, for example, refer to information about mobile device 110 itself and/or software running on mobile device 110. […] In some implementations, device information can be information related to hardware of mobile device 110 itself, such as a model of circuit board, hardware module, brand, model, or other suitable device information.”)
6. The electronic device of claim 1, wherein, when the electronic device is not associated with the second electronic device, providing the troubleshooting request comprises broadcasting the troubleshooting request (MPEP 2143, Broadcast is one of a finite number of identified and predictable solutions with a reasonable expectation of success.)
7. The electronic device of claim 6, wherein the troubleshooting request is provided at a lower data rate than is used when there is a connection between the electronic device and the second electronic device (MPEP 2143, Id.)
8. The electronic device of claim 1, wherein, when the electronic device is associated with the second electronic device, providing the troubleshooting request comprises unicast transmission of the troubleshooting request addressed to the second electronic device (MPEP 2143, Unicast is one of a finite number of identified and predictable solutions with a reasonable expectation of success.)
9. The electronic device of claim 8, wherein the troubleshooting request is provided at a data rate that is used when there is a connection between the electronic device and the second electronic device (MPEP 2143, Id.)
10. The electronic device of claim 1, wherein the troubleshooting request comprises a timestamp associated with a clock domain of the electronic device (Akhter, para. [0053], “In one embodiment, the mediatrace request is a 32 bit or other number of bit request that includes a filter specification identifying the packets, a sampling parameter (e.g., divisor and remainder) indicating a number of packets matching the filter specification for which timestamps are to be collected, a monitor interval defining the period during which the node is to monitor for packets, and a start time defining the beginning of the period. Other content and/or formats may be used.”)
11. The electronic device of claim 1, wherein the operations comprise providing, from the interface circuit, a synchronization packet that allows at least the second electronic device to synchronization collection of the communication data with the electronic device (Akhter, para. [0047], “Each node is requested to send back absolute timestamps. To compare times between nodes or devices, the devices are synchronized. Any synchronization may be used, such as NTP/PTP/IEEE1588 based synchronization. There may be initial periods of time where the clocks between the measurement nodes are not completely synchronized to the master clock. A confidence in the synchronization may be provided with the timestamp. Any measure of confidence based on the synchronization may be used, such as the deviation determined in the iterative synchronization process. The confidence may reflect accuracy and/or precision of the measurement node.”)
12. The electronic device of claim 11, wherein the synchronization packet is provided at a lower data rate that is used in communication via a connection between the electronic device and the second electronic device (Akhter, para. [0047], Id.)
13. The electronic device of claim 1, wherein the troubleshooting request may be signed using a certificate (Akhter, para. [0041], “The source receives a request to troubleshoot or gather statistics for a traffic flow (e.g., media stream). The request may include the IP address of the requestor as well as a security credential to verify that the requestor is authorized to receive performance statistics from the provider network. The request to measure the traffic flow may be in the form of an RSVP message, but other formats may be used.”)
14. The electronic device of claim 1, wherein the troubleshooting request may be encrypted (Vadlamudi, para. [0030], “It is appreciated that “recording” such device information for purposes of block 128 can, for example, include formatting or otherwise preparing such information for later transmission by mobile device 110. The device information can be stored in any suitable format. In some implementations, the device information can, for example, be stored in a plain text format, encrypted, or a combination thereof.”)
15. The electronic device of claim 1, wherein the at least the second electronic device comprises an access point, an Evolved Node B (eNodeB), or a base station (Akhter, para. [0102], “The processes and devices above may be applied to all types of networks. In one example, the network may be a cellular network. The network devices in the network may include wireless endpoints. A customer device may be a mobile phone receiving a media flow of video across the cellular network. When the video is interrupted, the customer sends a request from the mobile device that initiates performance statistics collection from the towers in the geographic region of the mobile phone.”)
16. A non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, cause the electronic device to perform operations (Akhter, FIG. 5, Id.) comprising: 
providing a troubleshooting request, where the troubleshooting request instructs at least a second electronic device in one or more second electronic devices in a wireless network to capture communication data associated with subsequent communication by the electronic device (Akhter, paras. [0039], [0040], Id.); 
providing one or more packets or frames (Vadlamudi, paras. [0016], [0017], Id.); and 
collecting the communication data associated with the subsequent communication (Akhter, paras. [0039], [0040], Id. cf. Claim 1).
Akhter et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Vadlamudi provides prior art disclosure and suggestions for the claimed invention, such as providing one or more packets or frames (Vadlamudi, paras. [0016], [0017], Id.) The prior art disclosure and suggestions of Vadlamudi are for reasons of providing a user with a simple way to enable troubleshooting of issues relating to usage of a mobile device in a network environment (Vadlamudi, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing a user with a simple way to enable troubleshooting of issues relating to usage of a mobile device in a network environment.
17. The non-transitory computer-readable storage medium of claim 16, wherein the operations comprise receiving user-interface activity information that indicates a user selection of a troubleshooting icon (Vadlamudi, para. [0026], Id.); and 
wherein the troubleshooting request is provided in response to the user selection (Vadlamudi, para. [0026], Id. cf. Claim 4).
18. The non-transitory computer-readable storage medium of claim 16, wherein the troubleshooting request is included in a vendor specific public action frame (Vadlamudi, para. [0029], Id. cf. Claim 5).
19. A method for coordinating collection of communication data, comprising: 
by an electronic device (Akhter, FIG. 5, Id.): 
providing a troubleshooting request, where the troubleshooting request instructs at least a second electronic device in one or more second electronic devices in a wireless network to capture communication data associated with subsequent communication by the electronic device (Akhter, paras. [0039], [0040], Id.);
providing one or more packets or frames (Vadlamudi, paras. [0016], [0017], Id.); and 
collecting the communication data associated with the subsequent communication (Akhter, paras. [0039], [0040], Id. cf. Claim 1).
Akhter et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Vadlamudi provides prior art disclosure and suggestions for the claimed invention, such as providing one or more packets or frames (Vadlamudi, paras. [0016], [0017], Id.) The prior art disclosure and suggestions of Vadlamudi are for reasons of providing a user with a simple way to enable troubleshooting of issues relating to usage of a mobile device in a network environment (Vadlamudi, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing a user with a simple way to enable troubleshooting of issues relating to usage of a mobile device in a network environment.
20. The method of claim 19, wherein the troubleshooting request is included in a vendor specific public action frame (Vadlamudi, para. [0029], Id. cf. Claim 5).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraph of 35 U.S.C. 112 that forms the basis for all indefiniteness rejections set forth in this Office action:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite because they fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the computer to perform operations comprising” (ll. 5-6), however there is insufficient antecedent basis for the computer in the claim(s). Claims 2-15 are dependent therefrom.
Claim 12 recites “wherein the synchronization packet is provided at a lower data rate that is used in communication via a connection between the electronic device and the second electronic device” (ll. 1-3), however a lower data rate is considered as a relative term without a point of reference for which the specification provides no standard of measuring its degree. Still further, a person of ordinary skill in the art would be unable to ascertain the scope of the claim.
Claim 13 recites “wherein the troubleshooting request may be signed using a certificate” (ll. 1-2), however may be is considered as claim language which implies the limitation as optional because it is unclear whether the troubleshooting request is signed using a certificate or not.
Claim 14 recites “wherein the troubleshooting request may be encrypted” (ll. 1-2), however may be is considered as claim language which implies the limitation as optional because it is unclear whether the troubleshooting request is encrypted or not.
Claim Objections
Claims 1-20 are objected to because of informalities for the following reasons. 
Claim 1 contains a misplaced period (l. 10), however said punctuation is grammatically improper. Claims 2-15 are dependent therefrom. Appropriate correction is required.
Claim 11 recites “wherein the operations comprise providing, from the interface circuit, a synchronization packet that allows at least the second electronic device to synchronization collection of the communication data with the electronic device” (ll. 1-3), however synchronization collection is grammatically improper yet properly construed as synchronize collection. Claim 12 is dependent therefrom. Appropriate correction is required.
Claim 16 lacks a semicolon (l. 8), however said lack of punctuation is grammatically improper. Claims 17 and 18 are dependent therefrom. Appropriate correction is required.
Claim 19 lacks a semicolon (l. 6), however said lack of punctuation is grammatically improper. Claim 20 is dependent therefrom. Appropriate correction is required.
Specification
The specification is objected to because of informalities for the following reasons. The specification at paragraph [0046] recites “As discussed previously, because of a lack of information. it can be difficult to diagnose and correct communication problems…” however said language is grammatically improper. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Cafarelli et al. (US 2003/0012163 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Cafarelli, para. [0042], “A wireless network monitoring tool 62 of the present invention includes a wireless network interface device 11 connected to a wireless LAN network interface card (NIC) 64 for creating a connection with the LAN 10 so as to determine the topology of the LAN 10 and to monitor other network functions and data frame transmissions. The monitoring tool 62 further includes a processing unit or CPU 66 to receive information regarding the operation of the network 10. A memory 68 and a storage device 70 are connected to the processor 66 to provide temporary and permanent storage, respectively, of information required by the processor 66. A display unit 72 is connected to the processor 66 so as to display, generally in graphic form, information about the network 10 including its topology, data traffic stream, and functions and services. Through input devices 74 such as a keyboard, a mouse and the like, connected to the processor 66, and through a graphical user interface, a user can perform various analysis of the network 10 and monitor data transmissions, as will be described in detail below. The display unit 72, the input devices 74, and the graphical user interface is collectively referred to as a user interface system. The monitoring tool 62 can be considered just another station in the wireless network, similar to the workstations, printers, storage devices, servers, and so forth, but it runs in a promiscuous mode, which will enable it to receive and analyze the packets sent to other stations as well.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476